DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims appear to be a literal translation into English from a foreign document, and some of the language is indefinite, as it is confusing and therefore does not particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The claim limitations listed below are indefinite and will be construed for the purposes of examination as follows:
In claim 1, “wherein a position correction area (30) extending from one side of a weight support area (20) where weight is born in a center in a longitudinal direction of the outsole (10) to an outline in an outer direction and intended to correct a finish position 
“weight is born in a center” should read “weight is borne in a center,” as “borne” is a form of “bear,” as in “bearing weight.”
The phrase “where weight is born in a center in a longitudinal direction of the outsole (10) to an outline in an outer direction” is confusing. Examiner suggests removing this phrase from the claim, as a description of the “weight bearing area” appears in the specification.
The phrase “constant is formed on the outsole (10) of the golf shoe (100) which becomes a rotating axis during the swing” is confusing. In particular, it is unclear what “constant is formed” means. 
Accordingly, for the purposes of examination, claim 1 will be interpreted as: “A golf shoe for correction of a finish position, the golf shoe comprising an outsole configured to come into contact with a ground and provided with a plurality of spikes, and an upper provided over the outsole; wherein a position correction area extends from one side of a weight support area and is intended to correct a finish position by making an angle on the outsole of the golf shoe, at which the golf shoe (100) is raised during a swing, and which becomes a rotating axis during the swing.”
In claims 8 and 10-15, the phrase “so that the position correction area comes into contact with the ground in a wide area” is indefinite. It is unclear what constitutes a “wide area.” For the purposes of examination, this phrase in claims 1 and 10-15 will be interpreted as “so that an outer edge of the sole adjacent the position correction area extends further in a width direction from the upper than an opposite outer edge of the 

Specification
The disclosure is objected to because of the following informalities: the language above that is noted as indefinite also appears in the specification. It is requested that applicant amend the language in the specification to correspond to any amendments to the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,524,531 to VanDeripe (hereinafter “VanDeripe”).
Regarding claim 1, VanDeripe teaches a golf shoe for correction of a finish position (abstract; Fig. 1, shoes 1), the golf shoe comprising an outsole configured to come into contact with a ground (Figs. 1-2, sole 7) and provided with a plurality of spikes (Figs. 1-2, spikes 23, 25, 27, 29, etc.; col. 3, ll. 8-26) and an upper (Fig. 1, upper 9) provided over the outsole, wherein a position correction area (Fig. 2; beveled surfaces 17, 19) extending from one side of a weight support area (Fig. 2; heel, arch, and front sections of sole 11, 13, and 15) where weight is borne in a center in a longitudinal direction of the outsole to an outline in an outer direction and intended to correct a finish position by making an angle, at which the golf shoe is raised during a swing, constant is formed on the outsole of the golf shoe which becomes a rotating axis during the swing (col. 2 ll. 31-52; Fig. 1-2, beveled surfaces 17, 19).

Regarding claim 2, VanDeripe teaches the elements of claim 1 as detailed above. VanDeripe further teaches that the weight support area extends from an imaginary center line S directed toward the longitudinal direction of the outsole to both sides of a widthwise direction of the outsole intersecting the center line S by a predetermined interval, and supports weight of a golfer during walking (see annotated Fig. 2 below, center line S designated on weight support area of sole).

    PNG
    media_image1.png
    489
    448
    media_image1.png
    Greyscale

Regarding claim 3, VanDeripe teaches the elements of claim 1 as detailed above. VanDeripe further teaches that the position correction area is formed to be flat outside a bottom surface of the outsole (Figs. 1-2) by an imaginary connection line (A) which, in a direction in which an outer edge of a foot of the golfer is located, connects a first point where an outline in a direction of a heel of the outsole meets an imaginary area line (D) forming the weight support area and a second point where an imaginary lateral widthwise first line (L1) abutting onto an outermost line in a direction of toes of the outsole intersects an imaginary second line (L2) abutting onto an outmost line in vertical widthwise directions of the outsole (see annotated Fig. 2 below, showing connection line A, center area D, lateral lines L1, and second line L2; connection line A intersects with second line L2 in a point on lines in direction of arrows).

    PNG
    media_image2.png
    630
    604
    media_image2.png
    Greyscale


Regarding claim 4, VanDeripe teaches the elements of claim 3 as detailed above. VanDeripe further teaches that the position correction area is inclined at a predetermined angle in a direction of the upper while being directed from an inside of the outsole to an outside where the outer edge of the foot of the golfer is located (Figs. 1-2, beveled surfaces 17, 19; col. 2 ll. 31-52; col. 3, ll. 3-7).

Regarding claim 5, VanDeripe teaches the elements of claim 3 as detailed above. VanDeripe further teaches that the position correction area is formed such that a width thereof is gradually narrowed in the direction of the toes of the outsole (see Fig. 2, beveled surface 19 narrows in the direction of the toes).

Regarding claim 6, VanDeripe teaches the elements of claim 4 as detailed above. VanDeripe further teaches that the angle (6) of the position correction area (30) falls within a range of 15 to 30 degrees (col. 2 ll. 31-52).

Regarding claim 7, VanDeripe teaches the elements of claim 1 as detailed above. VanDeripe further teaches that the position correction area is provided with a plurality of spikes along an inclined angle (Figs. 1-2, spikes 45, 47, 49; col. 3, ll. 27-49).

Regarding claim 8, VanDeripe teaches the elements of claim 1 as detailed above. VanDeripe further teaches that the position correction area is provided with an auxiliary extension portion extending from an outline of the position correction area so that the position correction area comes into contact with the ground in a wide area (see annotated Fig. 1 below, showing extension portion on sole of shoe on beveled surfaces 17/19).

    PNG
    media_image3.png
    275
    476
    media_image3.png
    Greyscale


Regarding claim 9, VanDeripe teaches the elements of claim 8 as detailed above. VanDeripe further teaches that the auxiliary extension portion is formed along an inclination of the position correction area (see annotated Fig. 1 in claim 8, above, showing extension portion on sole of shoe, at same angle as beveled surfaces 17/19).

Regarding claim 10, VanDeripe teaches the elements of claim 2 as detailed above. VanDeripe further teaches that the position correction area is provided with an auxiliary extension portion extending from an outline of the position correction area so that the position correction area comes into contact with the ground in a wide area (see annotated Fig. 1 in claim 8 above, showing extension portion on sole of shoe on beveled surfaces 17/19).

Regarding claim 11, VanDeripe teaches the elements of claim 3 as detailed above. VanDeripe further teaches that the position correction area is provided with an auxiliary extension portion extending from an outline of the position correction area so that the position correction area comes into contact with the ground in a wide area (see annotated Fig. 1 in claim 8 above, showing extension portion on sole of shoe on beveled surfaces 17/19).

Regarding claim 12, VanDeripe teaches the elements of claim 4 as detailed above. VanDeripe further teaches that the position correction area is provided with an auxiliary extension portion extending from an outline of the position correction area so that the position correction area comes into contact with the ground in a wide area (see annotated Fig. 1 in claim 8 above, showing extension portion on sole of shoe on beveled surfaces 17/19).

Regarding claim 13, VanDeripe teaches the elements of claim 5 as detailed above. VanDeripe further teaches that the position correction area is provided with an auxiliary extension portion extending from an outline of the position correction area so that the position correction area comes into contact with the ground in a wide area (see annotated Fig. 1 in claim 8 above, showing extension portion on sole of shoe on beveled surfaces 17/19).

Regarding claim 14, VanDeripe teaches the elements of claim 6 as detailed above. VanDeripe further teaches that the position correction area is provided with an auxiliary extension portion extending from an outline of the position correction area so that the position correction area comes into contact with the ground in a wide area (see annotated Fig. 1 in claim 8 above, showing extension portion on sole of shoe on beveled surfaces 17/19).

Regarding claim 15, VanDeripe teaches the elements of claim 7 as detailed above. VanDeripe further teaches that the position correction area is provided with an auxiliary extension portion extending from an outline of the position correction area so that the position correction area comes into contact with the ground in a wide area (see annotated Fig. 1 in claim 8 above, showing extension portion on sole of shoe on beveled surfaces 17/19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571)272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH MAE KESSLER/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732